
	

115 HR 2316 : Cooperative Management of Mineral Rights Act of 2017
U.S. House of Representatives
2017-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 2316
		IN THE SENATE OF THE UNITED STATES
		October 3, 2017Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Mineral Leasing Act and the Energy Policy Act of 1992 to repeal provisions relating
			 only to the Allegheny National Forest.
	
	
 1.Short titleThis Act may be cited as the Cooperative Management of Mineral Rights Act of 2017. 2.Repeal of provisions regarding the Allegheny National Forest (a)RepealSubsection (o) of section 17 of the Mineral Leasing Act (30 U.S.C. 226) and section 2508 of the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 3108) are repealed.
 (b)Notice requirement not affectedNothing in this Act shall be construed or interpreted— (1)to limit, modify, or otherwise affect the existing requirement to provide in writing 60-day advance notice of specific activities in accordance with the order dated December 16, 1980, in the case United States of America v. Minard Run Oil Company, 1980 U.S. Dist. LEXIS 9570 (W.D. Pa., Dec. 16, 1980); or
 (2)to limit existing authority of the Forest Service under provisions of law codified in section 551 of title 16, United States Code.
 (c)Permitting authority not affectedNothing in this Act shall be construed or interpreted to alter, repeal, or otherwise limit the existing authority of the Forest Service to permit the harvest or sale of timber derived from the Allegheny National Forest.
			
	Passed the House of Representatives October 2, 2017.Karen L. Haas,Clerk
